                           UNITED STATES BANKRUPTCY COURT
                              NOTHERN DISTRICT OF IOWA

In re:                                  )                 Case No. 20-00411
                                        )
RYAN’S ELECTRICAL SERVICES, LLC., )                       Chapter 11
                                        )
      Debtors.                          )                 DEBTORS’ WITNESS & EXHIBIT
                                        )                 LIST FOR HEARING OF
                                        )                 JULY 29, 2020
                                        )
_______________________________________ )


         Debtors, in support of confirmation of their Chapter 11 Plan of Reorganization (docket
#83) set for Hearing on July 29, 2020, provide the following Witness and Exhibit List:
                                               WITNESSES

         1. Ryan Etten
         2. Carrie Etten
         Debtor reserves the right to call the following witnesses:
                a. Any witness necessary to lay foundation for the admission of an exhibit.
                b. Any witness listed or called by another party.
                c. Any witness necessary to refute or respond to unanticipated evidence offered
                    by another party.
                d. Any witness necessary for impeachment purposes.
                                                 EXHIBITS

Exhibit #                             Description                                  Offered Admitted
1            Docket #83: Debtors’ Chapter 11 Plan of Reorganization
2(a)         Ballot Summary
2(b)         Ballots
3            Work in Progress (6/30/2020)
4            Jobs Bid (6/30/2020)
5            June 2020 Small Business Monthly Operating Report

         Debtor reserves to right to enter any of the following into evidence as exhibits:

                a. Any exhibit necessary to refute or respond to unanticipated evidence offered
                    by another party.
              b. Any exhibit listed by another party.
              c. Any exhibits necessary for impeachment purposes.
              d. Any exhibit or document referenced in prior exhibit lists.
              e. Any exhibit or document informally and/or formally produced by the other
                  respective party’s attorney of record.
              f. Any record or document informally and/or formally produced to the other
                  respective party’s attorney of record.


                                             Respectfully submitted,
                                             CUTLER LAW FIRM

                                             /s/ Robert C. Gainer
                                             Robert C. Gainer       AT0000305
                                             1307 50th St.
                                             West Des Moines, IA 50266
                                             Tel: (515) 223-6600
                                             Fax:(515) 223-6787
                                             rgainer@cutlerfirm.com




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on July 22, 2020, the foregoing instrument was
filed electronically with the Clerk of Court using the CM/ECF system which sent notification of
such filing to all registered users party to this case.

                                     ____/s/ Stephanie Newton
